EXAMINER’S COMMENTS
Claims 1-17 presented in the amendment filed on 12/15/2021 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance: 
None of the cited prior art alone or in combinations teaches a An apparel item comprising: a first panel of material; a second panel of material positioned adjacent and interior to the first panel of material so that a surface of the second panel of material is positioned adjacent to a surface of the first panel of material; a trim piece having an outer layer and an inner layer, wherein an opening is formed in the outer layer of the trim piece, wherein a first edge of the first panel of material is affixed to the outer layer of the trim piece at a first seam line, wherein a first edge of the second panel of material is affixed to the inner layer of the trim piece at a second seam line, and wherein the trim piece is separate and distinct from each of the first panel of material and the second panel of material; and a pocket panel positioned between at least the first panel of material and the second panel of material, the pocket panel having at least a first edge and a second edge opposite the first edge, wherein the first edge of the pocket panel is affixed to the outer layer of the trim piece adjacent to the opening and the second edge of the pocket panel is affixed to the second panel of material so as to define a pocket space between the pocket panel and the second panel of material, and wherein the opening in the outer layer of the trim piece is in communication with the pocket space.
To modify the cited reference will destroy the intended function or structure, therefore such a combination will be considered hindsight reconstruction based on the applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/Primary Examiner, Art Unit 3732